In the motion for rehearing our attention is drawn to the absence from the record of the sentence of the appellant. Attached to the motion is the affidavit of the clerk of the court to the effect that no sentence was entered in the case. The sentence is the final judgment and its entry is essential to give jurisdiction to this court on appeal from the conviction of a felony less than capital. See Art. 894, C.C.P; Vernon's Tex.Crim. State., Vol. 2, p. 870, and cases collated.
The motion for rehearing is granted, the affirmance heretofore entered is set aside, and the appeal ordered dismissed.
Dismissed. *Page 101